DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 4, 2021.  These drawings have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 2018/0214185 A1) in view of LeHuec et al. (US 2006/0195089 A1).
Claim 1. Hawkins et al. disclose a method of securing a primary bone anchor assembly to bone, comprising: driving a primary bone anchor (primary bone anchor 202) into a vertebral level in a spine of a patient (see para. 0002 regarding “bone anchor assemblies” secured to “one or more vertebrae”), the bone anchor having a receiver member (receiver member 204) coupled to a proximal end thereof; positioning a rod (spinal rod 206) in the receiver member; attaching a closure mechanism (closure mechanism 208) to the receiver member to retain the rod in the receiver member; coupling a proximal portion (proximal portion 230p) of a wing (wing 230) to at least one of the closure mechanism and the receiver member, the wing having a distal portion (distal portion 230d) defining a first auxiliary bone anchor opening (one of openings 244) and a second auxiliary bone anchor opening (other of openings 244) and a spanning portion (spanning portion 230s) connecting the proximal portion and the distal portion, where each of the first and second auxiliary bone anchor openings extends at an oblique angle relative to a proximal-distal axis of the spanning portion (see para. 0075 regarding “oblique angle”); positioning the wing relative to the receiver member such 
Claim 3. Hawkins et al. disclose wherein the vertebral level into which the primary bone anchor is driven is a vertebral level of a cervical spine (see paras. 0067 regarding “cervical region”) (Figs. 2A-2H). 
Claim 5. Hawkins et al. disclose wherein coupling the proximal portion of the wing to at least one of the closure mechanism and the proximal surface of the receiver member comprises attaching the wing via an extended set screw (closure mechanism 
Claim 6. Hawkins et al. disclose rotating the wing relative to the receiver member about an axis of the extended set screw to achieve a desired first auxiliary bone anchor opening trajectory and a desired second auxiliary bone anchor opening trajectory (see para. 0084 regarding “freely rotated”) (Figs. 2A-2H). 
Claim 7. Hawkins et al. disclose wherein driving the primary bone anchor into the vertebral level of the spine comprises driving the primary bone anchor into a fused vertebral level of the spine (see para. 0002 regarding “fusion” and “rigidly…stabilize the spine”) (Figs. 2A-2H). 
Claim 8. Hawkins et al. disclose wherein driving the first auxiliary bone anchor at the first trajectory and driving the second auxiliary bone anchor at the second trajectory causes at least one of the first auxiliary bone anchor and the second auxiliary bone anchor to diverge from the primary bone anchor (see para. 0074 regarding “diverging…axes”) (Figs. 2A-2H). 
Claim 9. Hawkins et al. disclose wherein a central axis of the first auxiliary bone anchor opening and a central axis of the second auxiliary bone anchor opening are each biased between about 0 and about 60 degrees from the proximal-distal axis of the spanning portion (see para. 0075 regarding “0 degrees,” “15 degrees,” and “45 degrees”) (Figs. 2A-2H). 
Claim 10. Hawkins et al. disclose wherein the first trajectory extends at an oblique angle relative to a central axis of the first auxiliary bone anchor opening (see 
Claim 11. Hawkins et al. disclose wherein inserting the first auxiliary bone anchor and inserting the second auxiliary bone anchor further comprises engaging a threaded surface of the first auxiliary bone anchor with an interlocking interface of the first auxiliary bone anchor opening and engaging a threaded surface of the second auxiliary bone anchor with an interlocking interface of the second auxiliary bone anchor opening (see para. 0074 regarding “threads…of the openings 244 for engaging threads on the heads of…auxiliary bone anchors”) (Figs. 2A-2H). 
Claim 12. Hawkins et al. disclose positioning the wing such that there is an air gap between the distal portion of the wing and a proximal facing surface of the vertebral level into which the primary bone anchor is driven (see para. 0072 regarding “close proximity” in contrast to “contact a bone surface”) (Figs. 2A-2H). 
	Hawkins et al. fail to disclose positioning the wing relative to the receiver member such that the first auxiliary bone anchor opening and the second auxiliary bone anchor opening are biased in a cephalad direction (claim 1).
	LeHuec et al. teach a wing (plate member 60) having a proximal portion (intradiscal portion 92) coupled to a primary bone anchor (anchor 42c) and a distal portion (upper end portion 72), wherein the distal portion includes an auxiliary bone anchor opening (hole 76) that receives an auxiliary bone anchor (upper anchor 42a), wherein the auxiliary bone anchor opening is biased in a cephalad direction when the wing is positioned on the spine (see para. 0044) (Figs. 1-3).  Such a bias of the auxiliary bone anchor opening allows the footprint of the distal portion to be minimized while 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and wing of Hawkins et al. such that positioning the wing relative to the receiver member results in the first auxiliary bone anchor opening and the second auxiliary bone anchor opening being biased in a cephalad direction (claim 1), as suggested by LeHuec et al., in order to allow the footprint of the distal portion to be minimized while obtaining bony purchase along a major portion of the depth of the bone via the auxiliary bone anchors.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see the Interview Agenda from the September 30, 2021 Interview, with respect to the rejection of claim 2 in view of Hawkins and Amrein have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LeHuec (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773